Citation Nr: 1020016	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  07-38 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for hypertension, including 
as secondary to the Veteran's service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from October 1994 to April 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, that denied the above claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection is in effect for status post lumbar spine 
fusion with spondylolytic spondylolisthesis; tension 
headaches with muscle tightness in the upper spine; 
depression; hiatal hernia with esophagitis; anterior abdomen 
scar; lumbosacral spine scar; right ilio-lumbar nerve injury; 
and posterior aspect of the left hip scar.  The Veteran 
claims that his current hypertension was caused by medication 
that he was taking for his service-connected disabilities.  

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a) 
(2009).  Also, any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  38 C.F.R. § 3.310; Libertine v. 
Brown, 9 Vet. App. 521, 522 (1996); see also Reiber v. Brown, 
7 Vet. App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc). 

In a November 2006 letter, a VA certified nurse practitioner 
stated that the Veteran was on medication to manage his 
depression and pain due to his lumbar and cervical spine 
disabilities.  She stated that the Veteran's elevated blood 
pressure had come up gradually and was as likely as not 
related to his chronic back pain, life style changes, and 
medication.  

At a VA examination dated December 2006, the Veteran was 
diagnosed as having hypertension and the examiner opined that 
it was not likely that his hypertension was "related" to 
the high doses of pain medication prescribed for his service-
connected disabilities.  No explanation or rationale was 
provided for this opinion.  

At a January 2010 VA examination, the examiner noted that he 
was directed to consider specific evidence in the claims 
folder; however, the claims folder was unavailable.  The 
examiner opined that it was more likely than not that the 
Veteran's hypertension was not related to or aggravated by 
use of nonsteroidal anti-inflammatory drugs (NSAID).  The 
examiner explained that the degree of contribution of the 
NSAID would be less than 50 percent to the onset of 
hypertension and the degree of aggravation of the high blood 
pressure would, by best medical estimate, be less than 50 
percent.  The Board finds that this opinion is confusing and 
does not properly address whether the Veteran's hypertension 
should be service connected on a secondary basis.  

Therefore, the Board finds that the Veteran should be 
afforded another VA examination on remand to obtain a medical 
opinion to determine if the medication that the Veteran is 
taking to treat his service-connected disabilities 
proximately caused or resulted in any increase in severity of 
the Veteran's hypertension.  In the Board's view, such an 
opinion is necessary for a determination on the merits of the 
claim.  See 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology of 
the Veteran's hypertension.  The claims 
file as well as a copy of this remand 
must be made available to the examiner 
for review prior to the examination.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report. 

Based on the examination and review of 
the record, the examiner is requested to 
answer the following questions:  

(a)  Is it at least as likely as not (50 
percent or higher degree of probability) 
that the Veteran's current hypertension 
is related to his active military 
service?    

(b)  If the answer is no, is it at least 
as likely as not (50 percent or higher 
degree of probability) that the current 
hypertension was caused by any of his 
service-connected disabilities, 
including the medication the Veteran is 
taking to treat his service-connected 
disabilities?  

(c)  If the answer is no, is it at least 
as likely as not (50 percent or higher 
degree of probability) that the 
Veteran's service-connected 
disabilities, including the medication 
the Veteran is taking to treat his 
service-connected disabilities, 
aggravated his hypertension?  

The physician is advised that 
"aggravation" is defined for legal 
purposes as a chronic worsening of the 
underlying condition versus a temporary 
flare-up of symptoms, beyond its natural 
progression.  If any aggravation is 
present, the physician should indicate, 
to the extent possible, the approximate 
level of severity of the hypertension 
(i.e., a baseline) before the onset of 
the aggravation. 

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

2.  Readjudicate the Veteran's claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains adverse 
to the Veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


